Citation Nr: 1615132	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962, and from April 1963 to January 1967, with reserve service from April 1972 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

Throughout the period of the appeal, the Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.7 , 4.31, 4.115b, Diagnostic Code 7522 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In April 2008 VA obtained an adequate examination.

At the February 2016 hearing, the Veteran had an opportunity to provide testimony in support of the claim.  The Veteran's testimony did not raise any new issues at the hearing, was consistent with the findings of the April 2008 VA examination, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating for Erectile Dysfunction

The Veteran is assigned a 0 percent rating for erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  The Veteran contends that a rating greater than 0 percent is warranted.  For the following reasons, the Board finds that entitlement to a higher rating is not established.

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b (2015).  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power. 

The Veteran contends that his erectile dysfunction and the resulting eight years of sexual difficulties warrant a compensable rating.  The Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for erectile dysfunction, effective February 6, 2008.

To warrant a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is shown that the Veteran has loss of erectile power.  April 2008, August 2008, and September 2009 private medical records; an April 2008 VA medical examination; and the Veteran's February 2016 hearing testimony all support that a prostate cancer surgery in February 2008 resulted in erectile dysfunction.

However, the rating criteria also require deformity of the penis to warrant a compensable rating.  The medical and lay evidence in this case are negative for complaints, treatments, or findings of any penile deformity.  The Veteran's private medical records, including those specific for genitourinary conditions, do not show any indications of penile deformity.  The VA examiner at the April 2008 VA medical examination specifically noted that there was no deformity of the Veteran's penis.  At the February 2016 Board hearing before the undersigned, the Veteran testified that there was no deformity of his penis and no scars on his penis. 

The Board has considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's reports of loss of erectile power since a 2008 surgery are found credible, and he has already established service connection for erectile dysfunction.

However, the Veteran has not alleged any physical deformity of the penis, as opposed to a dysfunction of the penis.  No medical professional has identified any deformity of the penis and the Veteran has not submitted any evidence to support a finding that there is any deformity of the penis.

The key factors in establishing entitlement to a compensable rating for erectile dysfunction are to show a penile deformity and a loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  Here, the medical and lay evidence in the file, including the Veteran's February 2016 credible hearing testimony and the April 2008 VA medical examination, do not indicate any deformity of the penis that would entitle the Veteran to a compensable rating for erectile dysfunction.  Thus, the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction. Therefore, the claim must be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for erectile dysfunction.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


